       Case 2:20-cv-01533-DMC Document 16 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICKY ROY WHITLOW, JR.,                            No. 2:20-CV-1533-DMC
12                         Plaintiff,
13            v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                           Defendant.
16

17

18                   Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). The

20   parties have filed a stipulation of voluntary dismissal. See ECF No. 15. Because the stipulation

21   has been signed by all parties who have appeared, leave of court is not required and the action is

22   dismissed on the parties’ notice. See Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is

23   directed to close this file.

24                   IT IS SO ORDERED.

25

26   Dated: July 26, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
     Case 2:20-cv-01533-DMC Document 16 Filed 07/26/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
